Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious a method of controlling a vehicle system of a motor vehicle during a drive, wherein the vehicle system is configured to perform a driving maneuver of the motor vehicle, the method comprising: providing an assignment specification that specifies a first and a second control responsibilities that are assigned to a first and a second driving situations for the vehicle system respectively, wherein the first control responsibility determines that control instructions from a drive and from a driver assistant system control the motor vehicle by a first and a second portions respectively; identifying an instantaneous driving situation corresponding to the first driving situation while driving; determining the first control responsibility in the vehicle system based on the assignment specification; receiving control instructions from the driver and from the driver assistance system for the vehicle system; and superposing control instructions from the driver and from the driver assistance system intended for the vehicle system in accordance with the first control responsibility, as required by claim 11.
The prior art of record taken either individually or in combination with other prior art of record also fails to teach or render obvious a device of a motor vehicle configured to perform a driving maneuver of the motor vehicle, wherein the device is configured to: provide an assignment specification that specifies a first and a second control responsibilities that are assigned to a first and a second driving situations for the device respectively, wherein the first control responsibility determines that control instructions from a drive and from a driver assistant system control the motor vehicle by a first and a second portions respectively; identify an instantaneous driving situation corresponding to the first driving situation while driving; determine the first control responsibility in the device based on the assignment specification; receive control instructions from the driver and from the driver assistance system for the device; and superpose control instructions from the driver and from the driver assistance system intended for the device in accordance with the first control responsibility as required by claim 19.
The prior art of record taken either individually or in combination with other prior art of record further fails to teach or render obvious a motor vehicle comprising a device, wherein the device is configured to: provide an assignment specification that specifies a first and a second control responsibilities that are assigned to a first and a second driving situations for the device respectively, wherein the first control responsibility determines that control instructions from a drive and from a driver assistant system control the motor vehicle by a first and a second portions respectively; identify an instantaneous driving situation corresponding to the first driving situation while driving; determine the first control responsibility in the device based on the assignment specification; receive control instructions from the driver and from the driver assistance system for the device; and superpose control instructions from the driver and from the driver assistance system intended for the device in accordance with the first control responsibility as required by claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RODNEY A BUTLER/Primary Examiner, Art Unit 3667